Citation Nr: 1503182	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  04-32 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Wichita, Kansas, which originally had jurisdiction over this appeal, and Denver, Colorado, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran is service connected for post-traumatic stress disorder (PTSD) with major depressive disorder (MDD) and alcohol use disorder, rated as 50 percent disabling; central vertigo and cerebellar ataxia due to alcohol use disorder; rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined rating is 70 percent, effective February 27, 2012.  

2. The Veteran reportedly completed two years of college and has had experience as a custodian.  He last worked full time in 2010.  

3.  The Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, have at least as likely as not made him unable to obtain and retain substantially gainful employment.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.15, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

Analysis

A TDIU may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2014).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran is service connected for PTSD with MDD and alcohol use disorder, rated as 50 percent disabling; central vertigo and cerebellar ataxia due to alcohol use disorder; rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  His overall combined rating is 70 percent.  See 38 C.F.R. § 4.25 (2014).  As such, he does satisfy the schedular threshold percentage requirements for consideration of a TDIU in that he has a combined rating of 70 percent, and at least one service-connected disability evaluated as 40 percent or more (i.e., PTSD evaluated as 50 percent).  

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific veteran would be so precluded as a result of service-connected disabilities.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994).  

The Veteran has undergone several VA examinations to assess the severity of his PTSD, hearing loss, and/or tinnitus.  This includes VA examinations in March 2012, April 2012, and February 2014.  The February 2014 examination results, which showed that the Veteran had central vertigo and cerebellar ataxia associated with his alcohol use, resulted in the grant of service connection for this condition and assignment of a 30 percent disability rating.  See the March 2014 rating decision in the Virtual VA "eFolder."  

According to the PTSD examination reports in April 2012 and February 2014, the Veteran suffers from recurrent and distressing recollections of inservice traumatic events, feelings of detachment, or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  These symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  At the 2014 examination, the examiner summarized that the Veteran's PTSD and ataxi/vertigo associated with his alcohol use resulted in symptoms that were moderate to serious.  There had been no remission of his symptoms, and they were continuous, but he had not experienced a worsening of his condition.   His alcohol abuse was related to his PTSD, and it was reported that he drank in order not to remember his Vietnam experiences.  Otherwise, he isolated the majority of the time.  His thought process and communication were not impaired.  His social functioning was impaired by irritability and significant withdrawal/isolation.  As for employment, he had injured his shoulder in 2009 and received Social Security Administration (SSA) as a result of that condition.  The examiner concluded that for PTSD with depressive features and alcohol secondary to PTSD, there was occupational and social impairment with reduced mood, anxiety, chronic sleep impairment, suspiciousness, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  

As to the Veteran's hearing loss and tinnitus, the Board concludes that slight functional impairment as a result of these conditions is indicated given the Veteran's competent and credible reports upon VA examinations in March 2012 and February 2014.  

Following review of the records, the Board finds that it does not appear that the combined effects of the Veteran's service-connected disabilities, on his ability to maintain substantially gainful employment, was considered by VA examiners.  However, with reasonable doubt resolved in the Veteran's favor, it is determined that the combined effects of the Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, have at least as likely as not made him unable to obtain and retain substantially gainful employment.  Although the Veteran retired due to a nonservice-connected shoulder injury in 2010, the current severity of the Veteran's service-connected disabilities, most notably, his psychiatric difficulties, to include vertigo, with difficulty in hearing loss and tinnitus, would significantly impact functional impairment such that the Veteran's ability to obtain and/or maintain substantially gainful employment based on his work history and level of education is legitimately and severely impacted.  Given the Veteran's level of functional impairment as a result of PTSD and ataxia/vertigo and hearing loss as described above, the evidence is in relative equipoise as to whether, when considered together, along with level of education and work history, the Veteran is at least as likely as not unemployable due to his service-connected disabilities.  

Significantly, according to Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013), the Board is not required to obtain a single medical opinion assessing the combined effects of all service-connected disabilities when determining whether a veteran's multiple disabilities entitle him to a TDIU.  Accordingly, another examination is not required.  The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  In this case, the probative evidence of record, including the Veteran's competent and credible reports of ongoing psychiatric symptoms and significant cerebellar ataxia, as well as slight hearing loss and constant tinnitus, indicates that the Veteran would at least as likely as not be unable to obtain or retain substantially gainful employment as a custodian or similar work.  

Consideration of the Veteran's employability must take into account the limits placed on that type of work environment by all service-connected disabilities.  After considering the Veteran's work history as a custodian, as well as the combined effects of the Veteran's PTSD with separately rated vertigo/ataxia, and hearing loss and tinnitus, as described above, all doubt will be resolved in the Veteran's favor as to whether the manifestations of his service-connected disabilities preclude him from obtaining or retaining substantially gainful employment.  On this basis, the Board finds that TDIU is warranted.  



ORDER

A TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


